Exhibit 10.1

 

GRAPHIC [g200431kci001.jpg]

 

August 28, 2012

 

Excel Mortgage Servicing, Inc.

 

AmeriHome Mortgage Corporation

19500 Jamboree Road

 

19500 Jamboree Road

Irvine, CA 92162

 

Irvine, CA 92162

 

 

 

Integrated Real Estate Service Corporation

 

 

19500 Jamboree Road

 

 

Irvine, CA 92162

 

 

 

Re:  Third Amendment to Master Repurchase Agreement and Pricing Letter (“Third
Amendment”).

 

This Third Amendment is made this 28th day of August, 2012, by and among, Excel
Mortgage Servicing, Inc. and AmeriHome Mortgage Corporation (each a “Seller” and
collectively the “Sellers”), Integrated Real Estate Service Corporation (the
“Guarantor”) and EverBank (“Buyer”), to the Master Repurchase Agreement dated
August 31, 2011, (the “Repurchase Agreement”), the Pricing Letter dated
August 31, 2011 (the “Pricing Letter”), the First Amendment to Master Repurchase
Agreement and Pricing Letter dated May 1, 2012, (the “First Amendment”) and the
Second Amendment to Master Repurchase Agreement and Pricing Letter dated
June 21, 2012 (the “Second Amendment”).  The Repurchase Agreement, Pricing
Letter, First Amendment and Second Amendment are collectively referred to as the
“Agreement.”

 

WHEREAS, Seller and Guarantor requested that Buyer amend the Agreement; and

 

WHEREAS, Seller, Guarantor and Buyer have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree to amend the
Agreement as follows:

 

SECTION 1.         Amendments.  The following Amendments are made to the
Agreement.

 

1.              “Termination Date” shall mean November 26, 2012 or such date as
determined by Buyer pursuant to its rights and remedies under the Agreement.

 

SECTION 2.         Defined Terms.  Any terms capitalized but not otherwise
defined herein should have the respective meanings set forth in the Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 3.         Limited Effect.  Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Third Amendment need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

SECTION 4.         Representations.  In order to induce Buyer to execute and
deliver this Third Amendment, Seller hereby represents to Buyer that as of the
date hereof, except as otherwise expressly waived by Buyer in writing, Seller is
in full compliance with all of the terms and conditions of the Agreement
including without limitation, all of the representations and warranties and all
of the affirmative and negative covenants, and no Default or Event of Default
has occurred and is continuing under the Agreement.

 

SECTION 5.         Governing Law. This Third Amendment and any claim,
controversy or dispute arising under or related to or in connection with this
Third Amendment, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties will be governed by the laws
of the State of New York without regard to any conflicts of law principles other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law which
shall govern.

 

SECTION 6.         Counterparts.  This Third Amendment may be executed in two
(2) or more counterparts, each of which shall be deemed an original but all of
which together shall constitute but one and the same agreement.  This Third
Amendment, to the extent signed and delivered by facsimile or other electronic
means, shall be treated in all manner and respects as an original agreement and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  No signatory to this Third
Amendment shall raise the use of a facsimile machine or other electronic means
to deliver a signature or the fact that any signature or agreement was
transmitted or communicated through the use of a facsimile machine or other
electronic means as a defense to the formation or enforceability of a contract
and each such Person forever waives any such defense.

 

IN WITNESS WHEREOF, Seller, Guarantors and Buyer have caused this Third
Amendment to be executed and delivered by their duly authorized officers as of
the Amendment Effective Date.

 

(This space intentionally left blank.  Signature page to follow.)

 

--------------------------------------------------------------------------------


 

 

 

Excel Mortgage Servicing, Inc.

 

Name:

/s/ Todd R. Taylor

 

Title:

EVP/CFO

 

Seller

 

 

 

 

 

 

 

AmeriHome Mortgage Corporation

 

Name:

/s/ Todd R. Taylor

 

Title:

EVP/CFO

 

Seller

 

 

 

 

 

 

 

Integrated Real Estate Service Corporation

 

Name:

/s/ Todd R. Taylor

 

Title:

EVP/CFO

 

Guarantor

 

 

 

 

 

 

 

EverBank

 

Name:

/s/ Paul Chmielinski

 

Title:

Vice President

 

Buyer

 

 

--------------------------------------------------------------------------------